DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,148,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by U.S. Patent No. 11,148,541 as noted below.
Application 17/492054
U.S. Patent No. 11,148,541
1.  A method of locating an electric vehicle at a charging station having multiple chargers, comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from the electric vehicle as the electric vehicle moves in the charging station; determining, at a controller, a current location of the electric vehicle in the charging station using the signals received by the multiple fixed transceivers.
1.  A method of locating an electric vehicle at a charging station having multiple chargers, comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from one or more mobile transceivers positioned on a roof of the electric vehicle as the electric vehicle moves in the charging station; determining, at a controller, a current location of the electric vehicle in the charging station using the signals received by the multiple fixed transceivers; determining, at the controller, whether the electric vehicle is located within a predetermined area of the charging station using the signals received by the multiple fixed transceivers; and as a result of determining that the electric vehicle is located within the predetermined area of the charging station, determining, at the controller, a compatibility between the electric vehicle and the charging station.
Claims 2-9
Claims 2-9, respectively. 
10.  A method of assigning electric vehicles to chargers at a charging station, comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from each electric vehicle of multiple electric vehicles arriving at the charging station; determining, at a controller, the current location of each electric vehicle of the multiple electric vehicles based on the signals received from each electric vehicle; and routing each electric vehicle to a separate charger of multiple chargers in the charging station based at least on the signals received from each electric vehicle.
10.  A method of assigning electric vehicles to chargers at a charging station, comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from each electric vehicle of multiple electric vehicles arriving at the charging station; determining, at a controller, the current location of each electric vehicle of the multiple electric vehicles based on the signals received from each electric vehicle; routing each electric vehicle to a separate charger of multiple chargers in the charging station based at least on the signals received from each electric vehicle; determining, at the controller, whether an electric vehicle of the multiple electric vehicles is located within a predetermined area of a charger of the multiple chargers; and as a result of determining that the electric vehicle is located within the predetermined area of the charger, determining, at the controller, a compatibility between the electric vehicle and the charger.
Claim 11
Claim 10
Claims 12-16
Claims 11-15, respectively.
17.  A charging station, comprising: multiple chargers configured to charge electric vehicles; multiple fixed transceivers positioned at different locations in the charging station, wherein each fixed transceiver is configured to receive signals from each electric vehicle of the multiple electric vehicles; and a charge controller, wherein the charge controller is configured to determine a current location of an electric vehicle of the multiple electric vehicles in the charging station based on the signals received by the multiple fixed transceivers.
16.  A charging station, comprising: multiple chargers configured to charge electric vehicles; multiple fixed transceivers positioned at different locations in the charging station, wherein each fixed transceiver is configured to receive signals from each electric vehicle of the multiple electric vehicles; and a charge controller, wherein the charge controller is configured to: determine and track a current location of the multiple electric vehicles in the charging station based on the signals received by the multiple fixed transceivers, prioritize charging for one or more of the multiple electric vehicles at least based on a schedule of each of the multiple electric vehicles, and route the multiple electric vehicles to a charging station based on the prioritization.
Claims 18-20
Claims 17-19, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2016/0129794).
With respect to claim 1, Huang discloses a method of locating an electric vehicle at a charging station (abstract) having multiple chargers (chargers 104a/b in Fig. 1), comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from the electric vehicle (112 in Fig. 1) as the electric vehicle moves in the charging station (para 0086-0088); determining, at a controller, a current location of the electric vehicle in the charging station using the signals received by the multiple fixed transceivers (para 0057-0060, 0070, and 0087-0088). 
With respect to claim 2, Huang discloses the method of claim 1, wherein the receiving includes receiving signals emitted by a mobile transceiver positioned on the electric vehicle (para 0057-0060 and 0086-0088). 
With respect to claim 3, Huang discloses the method of claim 2, wherein the multiple fixed transceivers and the mobile transceiver are ultra-wide band transceivers (para 0086-0088). 
With respect to claim 4, Huang discloses the method of claim 1, further including guiding the electric vehicle to a charger of the charging station using the signals received by the multiple fixed transceivers (para 0057, 0059-0061, 0070, and 0077-0079). 
With respect to claim 5, Huang discloses the method of claim 4, wherein the guiding includes displaying a map that includes the current location of the electric vehicle and a suggested path of the electric vehicle to the charger in a display device of the electric vehicle (para 0060 and 0078). 
With respect to claim 6, Huang discloses the method of claim 5, wherein the guiding includes directing the electric vehicle to the charger using audio and/or visual signals (para 0060, also see para 0039). 
With respect to claim 7, Huang discloses the method of claim 1, further including determining, at the controller, parameters related to charging the electric vehicle at the charger using the signals received by the multiple fixed transceivers (para 0049, 0061, and 0089-0091). 
With respect to claim 8, Huang discloses the method of claim 1, further including activating or deactivating, using the controller, a system in the charging station or the electric vehicle based on the determined location of the electric vehicle in the charging station (para 0064 and 0089-0092). 
With respect to claim 9, Huang discloses the method of claim 8, wherein the activating includes activating high voltage circuits to a charger (para 0045 and 0065, also see para 0035).
With respect to claim 10, Huang discloses a method of assigning electric vehicles to chargers at a charging station (abstract), comprising: receiving, at multiple fixed transceivers positioned at different locations in the charging station, signals from each electric vehicle (112 in Fig. 1) of multiple electric vehicles arriving at the charging station (para 0086-0088); determining, at a controller, the current location of each electric vehicle of the multiple electric vehicles based on the signals received from each electric vehicle (para 0057-0060, 0070, and 0087-0088); and routing each electric vehicle to a separate charger of multiple chargers (104a/b in Fig. 1) in the charging station based at least on the signals received from each electric vehicle (para 0057, 0059-0061, 0070, and 0077-0079). 
With respect to claim 11, Huang discloses the method of claim 10, further including determining a compatibility of an electric vehicle of the multiple electric vehicle to a charger of the multiple chargers prior to routing the electric vehicle to the charger (para 0064 and 0089). 
With respect to claim 12, Huang discloses the method of claim 10, further including docking an electric vehicle of the multiple electric vehicles to a charger of the multiple chargers after the routing, and directing electric current from the charger to the electric vehicle for charging (para 0039, 0057, 0064, and 0090-0092). 
With respect to claim 13, Huang discloses the method of claim 10, wherein determining the current location of each electric vehicle includes determining the current location of each electric vehicle in a real-time manner (para 0079 and 0088, also see para 0070). 
With respect to claim 14, Huang discloses the method of claim 10, wherein receiving signals from each electric vehicle includes receiving signals emitted by an ultra-wide band transceiver of the electric vehicle at multiple fixed ultra-wide band transceivers of the charging station (para 0086-0088). 
With respect to claim 15, Huang discloses the method of claim 10, wherein routing each electric vehicle to a separate charger includes directing an electric vehicle to a charger using audio and/or visual signals (para 0060, also see para 0039). 
With respect to claim 16, Huang discloses the method of claim 15, wherein directing the electric vehicle to the charger includes displaying a map that includes the current location of the electric vehicle and a suggested path of the electric vehicle to the charger in a display device on the electric vehicle (para 0060 and 0078). 
With respect to claim 17, Huang discloses a charging station (abstract), comprising: multiple chargers (104a/b in Fig. 1) configured to charge electric vehicles (112 in Fig. 1); multiple fixed transceivers positioned at different locations in the charging station, wherein each fixed transceiver is configured to receive signals from each electric vehicle of the multiple electric vehicles (para 0086-0088); and a charge controller, wherein the charge controller is configured to determine a current location of an electric vehicle of the multiple electric vehicles in the charging station based on the signals received by the multiple fixed transceivers (para 0057-0060, 0070, and 0087-0088). 
With respect to claim 18, Huang discloses the charging station of claim 17, wherein the charge controller is further configured to route the electric vehicle to a charger of the multiple chargers based at least on the signals received from the electric vehicle (para 0057, 0059-0061, 0070, and 0077-0079). 
With respect to claim 19, Huang discloses the charging station of claim 18, wherein routing the electric vehicle to the charger includes displaying a map that includes the current location of the electric vehicle and a suggested path of the electric vehicle to the charger in a display device on the electric vehicle (para 0060 and 0078). 
With respect to claim 20, Huang discloses the charging station of claim 17, wherein the multiple fixed transceivers are ultra-wide band transceivers (para 0086-0088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US 2017/0028854), Widmer (US 2011/0254503), and Shah (US 2016/0280085).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859